Citation Nr: 1242198	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for arthritis of multiple joints, claimed as gout; and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The issue of entitlement to service connection for arthritis of multiple joints is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for arthritis of multiple joints was denied in an unappealed, February 1967 rating decision.

2.  The evidence received since the February 1967 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis of multiple joints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012) before the Board decides this matter.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for arthritis (no specific joints identified) in a February 1967 rating decision.  The Veteran was notified of the denial by a letter dated in March 1967.  He did not appeal the denial or submit any addition pertinent evidence within the appeal period.  

The basis for the February 1967 denial was that the Veteran's post-service hospitalization for gout did not establish whether it was an acute episode or chronic condition, nor was a relationship to service established.

The medical evidence of record in February 1967 included the Veteran's service treatment records (STRs) and a November 1966 to December 1966 hospitalization record showing treatment for gout.  

Evidence received since February 1967 includes VA outpatient treatment records, the Veteran's statements, and a statement submitted by the Veteran's cousin.  The VA treatment records show a 2006 diagnosis of arthritis in the hip.  The Veteran's cousin indicated that he recalled the Veteran experiencing an unknown illness during his first post-service year (presumably what caused the hospitalization for what was identified as gout).  

A medical diagnosis of a chronic disability, such as arthritis, was an element of service connection that the RO found was not met in February 1967.  The Board finds that the recent VA treatment records are new and material as they relate to a previously unestablished element of entitlement to service connection-namely, it supports the presence of a current joint disability.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for an unidentified joint disability.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a disability of the joints is granted.


REMAND

The Board finds that further development is required before the claim of entitlement service connection for a disability of the joints is adjudicated.

In light of the reopening above, the Board finds that the Veteran should be afforded a VA examination for his claimed arthritis/disability of the joints.  He has contended that the treatment he received for "gout" soon after discharge from service has caused severe joint problems in the hands, knees, and arms.  The record reflects that in November 1966-only weeks after discharge from service-the Veteran was treated for probable gout or probable Reiter's syndrome.  He is currently diagnosed as having arthritis of the right hip, but maintains he has recurrent symptoms in other joints too. 

The Veteran has not been afforded a VA joints examination in conjunction with his claim.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine in which joints he has a current disability, and to determine whether any disability of the joints is related to his period of active duty. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed joint disability.  The claims folders and any pertinent evidence located in Virtual VA must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each currently present multiple joint disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.  The examiner is also asked to comment on the November 1966 hospitalization for what was then-characterized as gout.  

The rationale for each opinion expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


